ORDER
PER CURIAM.
AND NOW, this 23rd day of April, 1986, the petition for allowance of appeal is granted and the order of Superior Court affirming Allegheny County Court of Common Pleas’ order of May 7, 1984 opening a default judgment previously entered in petitioner’s favor is reversed. This case is remanded to the Allegheny County Court of Common Pleas with instructions to reinstate the default judgment and conduct further proceedings on the damage issue pursuant to Pa.R.C.P. 1037(b).
*401ZAPPALA, J., would grant the case and list it for argument.
McDERMOTT, J., dissents to the PER CURIAM disposition of this matter.